Order so far as appealed from unanimously affirmed, with $20 costs and disbursements to the respondents. The further amended complaint herein attacked is sufficient. With respect to the question of special damage, it appears that, while they could have been more specifically pleaded, there is sufficient to sustain the pleading. (Gale v. By an, 263 App. Div. 76.) A clearer, more specific and detailed delineation of the special damages, as is sought by defendant, may be obtained through a bill of particulars. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ. 1 ■